 CURLEY PRINTING COMPANY251CurleyPrintingCompany,Printing Industry ofNashville,Inc., and Printing Industriesof America,Inc.andInternational BookbindersLocal 83, In-ternationalBrotherhoodofBookbinders,AFL-CIO. Case 26-CA-2488January 19,1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS JEN-KINS AND ZAGORIAOn May 22, 1967, Trial Examiner Herbert Sil-berman issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and the Union filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner consistent with theDecision herein.In his Decision the Trial Examiner found that theunfair labor practices charged against Printing In-dustries of America, herein PIA, and Printing In-dustries of Nashville, herein PIN, were derivativeof and dependent upon the unfair labor practicesagainst Curley on the theory that those Respond-ents were acting as agents of Curley herein, andthat if the complaint against Curley were to bedismissed in accordance with his recommendation,the complaint against Respondents PIA and PINmust also be dismissed. We find no such agencyrelationship as alleged. As noted in the Trial Ex-aminer's Decision, PIA and PIN are separate, in-corporated trade associations, and the former of-fered its members, including Curley, a group healthinsurance program which the latter could accept orreject as it chose. When Curley accepted the in-surance program, it treated with PIA as a customer,or in the relationship or principal with principalrather than as, principal and agent. Inasmuch as theywere not agents of Curley in the matter of insurancecoverage, and as no other basis for so holding ap-pears, P'IA and PIN cannot be held to have dis-criminated against Curley's employees in violationof Section 8(a)(3) of the Act, as alleged in the com-plaint.When the insurance coverage of Curley's em-ployees was canceled, Curley was not consulted butwas merely notified of the fact of termination. Cur-ley was not responsible for this cancellation of theinsurance coverage.Cancellationwas mandatedupon conclusion of the contract between Curleyand the Union by the terms of the trust indentureand the Bylaws of the Master Printers Section ofPIA, and Curley could do nothing to forestall itonce the contingency requiring cancellation of theinsurance coverage occurred. In such circum-stances, we cannot find any unlawful action by Cur-leyagainst his employees.We shall thereforedismiss the 8(a)(3) allegations of the complaint as toall Respondents.The complaint also alleges a violation of Section8(a)(5) by Curley. As already noted, however, ter-mination of the insurance was not the result of uni-lateral action by Curley, for Curley was withoutpower to prevent it. Further, the Union was awareof the probability of cancellation of the insurancebut it made no effort to negotiate a substitute pro-gram. Significantly, it was Curley who broached thesubject during negotiations by inquiring whether theUnion had an existing insurance program. Curleythen negotiated with the Union about a substituteprogram even though the Union had confined itsbargaining demands to acceptance of its area con-tract,which did not provide insurance coverage.There is no warrant in these circumstances for afinding that Curley refused to bargain in violation ofSection 8(a)(5) of the Act.For these reasons, we shall dismiss the complaintin its entirety as recommended by the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargeand amended charges of unfair labor practices filed by theabove-named Union on July 12, September 23, and Oc-tober 24, 1966, an amended complaint, dated November15, 1966, was issued which, as amended at the hearing,alleges that the Respondents Curley Printing Company,Printing Industry of Nashville, Inc., and Printing Indus-tries of America, Inc..' have engaged in and are engagingIThe name,Pnnting Industriesof America, Inc . appears as amendedat the hearing.169 NLRB No. 50 252DECISIONSOF NATIONALLABOR RELATIONS BOARDin unfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the National Labor Relations Act,as amended. Respondents filed answers to the amendedcomplaint which generally deny that they have engagedin the alleged unfair labor practices and contain affirma-tive averrals in support of their defenses. A hearing in thisproceeding was held on January 23, 1967, in Nashville,Tennessee, at which all parties were represented. Sub-sequent to the hearing, the parties filed briefs which havebeen carefully considered.Upon the entire record in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF CURLEY PRINTING COMPANYCurleyPrinting Company,herein calledCurley or theCompany,a Tennessee corporation,is engaged in com-mercial printing at its principal place of business locatedin Nashville,Tennessee.During the 12 months precedingthe issuance of the amended complaint,the Companymanufactured,sold, and shipped fromitsNashville, Ten-nessee,plant products and materials valued in excess of$50,000 directly to points outside the State of Tennessee.Curley admits,and I find, that it is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union,above named, is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABORPRACTICESA.BackgroundThe Union on June 21, 1965, was certified as therepresentativeofCurley'sbinderyemployees.2Collective-bargaining negotiations were begun the follow-ingmonth and an agreement between Curley and theUnion was executed on April 28, 1966. The controversyin this proceeding centers about the cancellation of thehospitalization and medical insurance benefits for Cur-ley's bindery employees on June 30, 1966, 1 month afterthe execution of the contract. There is some confusion, asis reflected by the varying statements of issues set forthin the parties' respective briefs, as to what are the specificissues inthis case. However, because the allegations ofthe complaint are couched in general terms, an analysis ofthe pleadings and the issues framed thereby will be morecomprehensible following a summary of the operativefacts.Printing Industries of America, Inc. (herein calledPIA), a New York corporation, is an association of em-ployers in the printing industry. It was formed in 1944 or1945 through the amalgamation of three trade associa-tions. Partly because of this history, the PIA maintainstwo somewhat .-_:)nomous sections, which are the"Union Employers Section of the Printing Industries ofAmerica, Inc.," and the "Master Printers Section of:1 ne unit as described in the Board's certificate is composed of all bin-dery, shipping, mailing, and stockroom employees at Curley's Nashville,Printing Industries of America, Inc." The Union Em-ployers Section, as its name implies, is composed of PIAmembers who have collective-bargaining agreementswith labor organizations in the trade, while the MasterPrintersSection is composed of PIA members whooperate without collective-bargaining agreements. A PIAmember may be a member of both sections if some of itsproduction employees are unorganized and some arecovered by a collective-bargaining agreement. Under therevised bylaws of the Master Printers Section member-ship is restricted to employers "who do not have anyunion shop contractual relations with labor organizationscovering all their production departments; provided,however, that any department having contractual rela-tions with any such labor organizations shall not be in-cluded under this membership for the purpose of par-ticipating in or utilizing the programs and benefits ofmembership."In 1950 the Master Printers Section made arrange-ments to provide a group insurance program for its mem-bers.A Group Insurance Trust Fund, "maintained bycontributions from employer members of the [MasterPrinters Section] for the sole benefit of the employees ofsuch contributing members and the partners thereof" andadministered by designated Trustees, was established. Acontract was entered into between the Trustees and theJohn Hancock Life Insurance Company pursuant towhich a policy of insurance has been issued. Of approxi-mately 3,000 members in the Master Printers Sectionabout 360 have elected to participate in the insuranceprogram. Under the terms of the insurance policy eligi-bility for coverage is limited to full-time employees of a"Contributing Employer," who is defined as an employerwho contributes to the Master Printers Section Group In-surance Trust Fund. Contributors to the Fund by theterms of the Trust Indenture are limited to members ofthe Master Printers Section.Curley, who is a member of the Master Printers Sec-tion, became a participant of the group insurance programas of March 1960. Under the policy subscribed to by Cur-ley,medical and hospitalization coverage has been pro-vided for its employees on a contributory basis, that is,themonthly premium payments for the insurance hasbeen shared equally by Curley and each participating em-ployee. Not all of Curley's eligible employees chose toavail themselves of the insurance and, as of June 1966, of29 employees in the bargaining unit represented by theUnion, only 14 were covered by the group insurance pol-icy.In an earlier unfair labor practice proceeding againstCurley, which is reported at 159 NLRB 1489, the Boardhad before it certain questions touching on the group in-surance program. It was found that on June 7, 1965 (priorto the election conducted on June 11, 1965), Curley'sgeneral manager, David P. Brumfield, Jr., in a speech tothe employees told them that their insurance benefitswould be canceled if the Union were voted in. TheGeneral Counsel contended that Brumfield's statementconstituted a threat of loss of benefits in violation of Sec-tion 8(a)(1) of the Act. At the hearing, held in September1,965, Curley as part of its defense introduced in evidencea letter from David F. Bacon, executive director of theTennessee, plant, excluding all other employees, office clerical employees,professional employees, guards, and supervisors as defined in the Act. CURLEY PRINTING COMPANY253Printing Industry of Nashville, Inc. (herein called PIN),3which,in pertinent part, stated:This insurance is a group insurance program wherethe eligibility requirements for participation are thoseemployees in open shops who are not covered by acollective bargaining agreement.Employees beingcovered by a collective bargaining agreement wouldno longer be in this group and therefore,their in-surance would be cancelled.Regarding the issue raised by the General Counsel's con-tention and Curley's defense thereto, the Board adoptedthe following conclusionsof the TrialExaminer:Considering all the foregoing, it may be stated thatBrumfield's statements as to the effect of the"Union's getting in" were not accurate. The adventof the Union's getting in the plant, according to theletter of September 10, 1965, did not cancel the em-ployees insurance program.The cancellation of theinsurance program was dependent upon the em-ployees' being covered by a collective-bargainingagreement.Furthermore,Brumfield's statements asto the 'cancellation of insurance benefits is tan-tamount to a revelation to employees that Respond-ent would not in good faith negotiate with the Unionas to insurance benefits and thus reveal that contem-plated future lack of insurance benefits by the em-ployees if the Union were selected by the employeeswould be causedby theRespondent's opposition tothe Union. Accordingly, I find that Respondent, byBrumfield's statement relating to cancellation fo in-surance benefits,engaged in conduct violative ofSection 8(a)(1) of the Act.Although the Board accepted as a fact in the case thatthe group insurance policy automatically would be can-celed for employees who become covered by a collective-bargaining agreement,nevertheless, the Board did notmake any finding that Curley was guilty of any violationof the Act by maintaining in effect such an insurance pro-gram. Furthermore, the Board made no finding nor did itsuggest in its Decision that the cancellation of the in-surance benefits in these circumstances would constitutea violation of the Act.The Board's specific finding wasthat Brumfield's incriminatory statement constituted ad-vice to the employees that, because of its opposition tothe Union, Curley would not bargain with the Union ingood faith about insurance benefits if the Union were tobe selected by the employees in the then pending electionand therefore the employees would lose such insurancebenefits. Thus, the violation of the Act, as explicated bythe Board in its Decision, was limited to the anticipatoryrefusal on the part of Curley to bargain about insurancebenefits.In connection with this violation,the remedy or-dered in the case was that Curley should cease and desistfrom"refusing to bargain collectively concerning .conditions of employment,"and upon request bargaincollectively about such subjects.4Negotiations betweenCurley andtheUnion werebegun in July 1965 and were concluded on April 28,1966, when the parties executed an agreement.5MurrayMcKenzie, president of the Union, headed the Union'snegotiating committee and David P. Brumfield, Jr.,representedCurleyduring the negotiations.McKenzietestified that prior to July 1965, employees of Curley hadreported to him that they had been told by a representa-tive of the Company that if Curley entered into a contractwith the Union they would lose their medical andhospitalization insurance benefits.Thisinformation wasconfirmed by evidence adduced at the prior unfair laborpractices hearing held in September 1965. Nevertheless,at no time during the negotiations did McKenzie or anyother member of the Union's bargaining committee raiseany question regarding such insurance.At the first bar-gaining session in July 1965, McKenzie submitted toBrumfield the Union's so-called area contract for Nash-ville,s and told Brumfield that the Union desired the sameterms fromCurley. Thearea contract contains no provi-sion for medical or hospitalization insurance. Brumfieldtestifiedwithout contradiction that following one of thebargaining sessions held in November or December1965, he asked McKenzie if the Union had an insuranceprogram and McKenzie replied that it did not. However,Brumfield did not at any time during the negotiationsraise any question about the medical and hospitalizationinsurance for the bindery employees. The contract ex-ecuted on April 28, 1966, makes no direct reference tosuch insurance benefits. This, the Company argues,reflects the unarticulated understanding of the contract-ing parties that Curley was no longer required to providesuch insurance for the bindery employees. In support ofthis contention it is pointed out that while the contractdoes not have a maintence-of-past practices provision (aclause to the effect that, except as modified by the provi-sions of the contract, all existing terms and conditions ofemployment will continue unchanged), Section 8 of theinstrumentprovides:All economics are covered by Section 4 (WorkingHours, Overtime, Saturday, Sunday and Holidays),Section 5 (Holidays), Section 6 (Vacations), Section7(Wage Scales),and represent all economics eitherdirect or indirect pay and/or fringe benefits.On June 28, 1966, Brumfield informed McKenzie bytelephone that the insurance for the bindery employeeswas going to be canceled and suggested a meeting todiscuss the matter, which was held the next afternoon.The meeting was attended by Brumfield, McKenzie, andBoyd Mitchell,an international representative of theUnion. Brumfield advised McKenzie and Mitchell thatthe medical and hospitalization insurance for the binderyemployees was being canceled by the PIA or the PIN asof midnight on June 30. Brumfield further informed themthat he had been investigating possible substitute pro-grams and found that comparable policies were offered by3PIN, a Tennessee corporation,is a trade organization of employers inthe punting industry in the Nashville, Tennessee,area. The relationshipbetween the PIN and the PIA has not been made altogether clear in therecord However,regarding the Master Printers Section's group insuranceprogram,the brief submitted on behalf of PIN and PIA states that PINtransmits"premium payments on behalf of all Nashville's participatingemployers to the representative of the trustees in turn for payment to theinsurancecompany.It also assists claimants in preparing their claims forsubmission to the insurance company for payment."This statement isgenerally in accord with the testimony given at the instant hearing. In ad-dition, Brumfield testified that on June 1, 1966, he informed the executivedirector of the PIN that Curley had entered into a collective-bargainingagreement covering its bindery employees and as of June 30, 1966, thegroup insurance for such employees was terminated without any furtheraction on Curley's part4Curley wasalso ordered to cease and desist"from threatening its em-ployees with .. loss of benefits "5The General Counsel's position as stated at the hearing is that "[w]eare not alleging overall bad faith bargaining with regard to contractproposals or changes."6The contract,which is for a 3-year term beginning November 15,1964,is between the Union and five printing firms. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDBlue Cross and Liberty Life and that the latter policymost closely paralleled the current benefits offered underthe John Hancock group insurance policy. Brumfieldshowed the union representatives the Blue Cross andLiberty Life policies and explained to them that thepremium cost of these policies was greater than for theJohn Hancock group policy. Brumfield advised them thatCurleywas willing to contribute the same amounttowards the substitute insurance as it had been contribut-ing towards the existing insurance, but that the increasein the premium rates would have to be paid by the em-ployees.7 McKenzie suggested that the Company shouldabsorb the increase in the premiums, or at least part of it,but Brumfield replied that the Company was not willingto add to its insurance costs. According to McKenzie,Brumfield suggested that the substitute policies should besubmitted to the bindery employees for their acceptanceor rejection. He reminded McKenzie that the Companywas not required to furnish the bindery employees withany medical or hospitalization insurance. According toMcKenzie's further testimony, it was then agreed that theunion representatives should meet with the bindery em-ployees the next day in order to "explain to the peoplewhat was happening to the insurance and to present thetwo proposals to the employees and to see if they wantedto accept it with this additional cost or what they wantedto do." About 4 p.m. on June 30, McKenzie and Mitchellheld a meeting at the plant with the bindery employees.Brumfield was not present. After some discussion it wasdecided to wait for Brumfield's return in order to obtainfrom him explanations regarding the costs of the sub-stitute insurance and other matters. When Brumfield ar-rived about 5 p.m., he gave the employees the informationthey wished regarding the additional cost of the substituteinsurance. A discussion then took place as to why the ex-isting insurancewas being terminated. According toMcKenzie:[Brumfield] told the people that the PIN was can-celling the insurance due to the fact that they didhave a contract with the Bookbinders Union.At this particular time there was some discussionby some of the employees, and one in particularasked Mr. Brumfield if they wasn't penalizing theemployees in the bindery and mailing room for join-ing the union by cancelling the insurance, and Mr.Brumfield told them no, that he wasn't penalizingthem, that it was the PIA that was cancelling the in-surance, and they said-I believe this was MelroseJohnson, and she said, "Well, then, why don't youcancel it in the other departments, or are the otherpeople in the other departments going to have theirinsurance cancelled?"He said, "No." She said"That's penalizing us and not penalizing them." Shesaid,"Why don't you cancel it throughout theplant?" He said he couldn't do that, that if he can-celled it in the other departments that would bepenalizing those people.Following the discussion the bindery employees votedby secret ballot as to whether they wished to accept or re-ject the substitute insurance offered to them and theyvoted to reject it. After the employees' vote was an-nounced, according to McKenzie, Brumfield said to himand Mitchell that "he wasn't obligated to furnish themany insurance, that he had done all he could do and hewas just going to wash his hands of it. Boyd Mitchell andmyself said, `well, we are going to have to, if we can'twork out an agreement we are going to have to filecharges to try to get these people's insurance back', andMr. Brumfield said at that time that he did not think thatwe should file charges against Curley Printing Company,because Curley wasn't responsible for cancelling the in-surance, they didn't have any choice, that it was cancelledthrough the PIA." There were no subsequent meetingsbetween the Union and Curley regarding insurancecoverage and no evidence was adduced that after June30, 1966, the Union requested any meeting with Curleyto discuss this subject of medical and hospitalization in-surance for the bindery employees.8B.The IssuesThe complaint herein, as finally amended, alleges viola-tions of Section 8(a)(1), (3), and (5) of the Act on the partof Curley and violations of Section 8(a)(1) and (3) on thepart of PIN and PIA. As will be seen from the analysis ofthe complaint, the unlawful conduct alleged relates onlyto Curley's bindery employees represented by the Unionand the alleged responsibility therefor on the part of thePIN and the PIA, as agents of Curley, is dependent onand derivative of Curley's primary responsibility. Thereis an issue as to whether PIN and PIA acted as agents ofCurley with respect to certain of the alleged unlawful con-duct and, as such agents, are employers within the mean-ing of the Act subject to the remedial processes of theBoard. However, because, for reasons explicated below,I find that Curley has been guilty of no unfair labor prac-tices within the framework of the pleadings, it is unneces-sary to decide this question.9Apart from the jurisdictional and formal allegations ofthe complaint, the relevant paragraphs thereof are the fol-lowing:Paragraph 9:which describes the appropriate unit ofCurley's bindery employees.Paragraphs 10, 11, 12, and 13:which refer to the cer-tification of the Union, the Union's request to bargain andthe execution of the collective-bargaining agreementbetween the Union and Curley covering the employees inthe unit described in paragraph 9.10Paragraph 14:"At the time the collective bargainingagreement, referred to in paragraph 13 above was entered'Under the existing group insurance policy an employee's premiumwas $4.90 per month for single coverage or $9.68 per month for coveragewhich included dependents. The employees' premium payments werematchedby Curley. Underthe substitute policies the aggregate increasein premium cost was $3.16 per month for single coverageand $4.40 permonth for coverage which included dependents.8There arediscrepanciesin the testimony of McKenzie, Mitchell, andBrumfield as to what was said and what transpired at their meetings onJune 29 and June 30 and as to whether there was an additional meeting inearly July. For themostpart, I have credited the testimony of McKenziewho impressed me as having the clearest recollection of the events. Thesummary of facts as set forth above reflects my resolution of such con-flicts as exist among testimony of the various witnesses.9 The relevant allegations of the complaint regarding the status of PINand PIA are to the effect that PIN and PIA have been agents of Curley,acting on its behalf, are "agent[s] within the meaning of Section 2(13) ofthe Act, and [are] employer[s] within the meaning of Section 2(2) of theAct." Thus, as pleaded in the complaint, the Board's jurisdiction in thiscase over PIN and PIA is based solely upon their alleged status and al-leged conduct as agentsof Curley.1°Paragraph 13 of the complaint erroneously states that the contractwas executed March 28, 1966, instead of April 28, 1966. CURLEY PRINTING COMPANYinto between Respondent Curley and the Union, Re-spondents had in force and effecta grouplife,medicaland hospitalizationinsurancepolicycovering theemployees in the unit described above in paragraph 9,which policy was offered and maintained by RespondentP.I.N. and Respondent P.LA." (Emphasis added.)Paragraph 15:"Respondents P.I.N. and P.I.A. requireelibility for participation in and coverage of employeesunder thegroup policy referred to in paragraph 14aboveto be dependent upon employees' not being covered byany collective bargaining agreement." (Emphasis added.)Paragraph 16:"On or about June 30, 1966, Respond-ents unilaterally canceled the group policy referred to inparagraph 14 and 15 above."Paragraph 17:"Respondent Curley on or about June30, 1966, at a meeting with employees at its Nashville,Tennessee, plant, by its supervisor and agent, David P.Brumfield, told employees that: -"(a)Their hospitalization andmedical insurancecoverage was being canceled because Respondent Curleyhad signed a contract with the Union."(b) They had been warned during the organizationalcampaign that if the Union came in their insurance wouldbe canceled."(c)Respondent Curley's unrepresented employeesdid not select the Union to represent them, and, there-fore, their insurance was not canceled."Paragraph 18:which recites that by the acts describedin paragraphs 15, 16, and 17 Curley has violated Section8(a)(1) of the Act.Paragraph 19:which recites that by the acts describedin paragraph 16 all named Respondents have violatedSection 8(a)(3) of the Act.Paragraph 20:which recites that by the acts describedin paragraph 16 Curley has refused to bargain collective-ly with the Union in violation of Section 8(a)(5) of theAct.Paragraph 21:which recites that by the acts describedin paragraphs 15 and 16 PIN and PIA have violated Sec-tion 8(a)(1) of the Act.As I read the complaint, paragraph 18 alleges that Cur-ley has violated Section 8(a)(1) by reason of the follow-ing:(a)Maintaining in force a group medical andhospitalization insurance policycovering Curley's bin-dery employees,which policy was offered by PIN andPIA subject to the restriction that employees covered byany collective-bargaining agreement are not eligible toparticipate in the insurance program.(b)Unilaterally canceling said group medical andhospitalization insurance for Curley's bindery employees.(c) The described remarks made by Brumfield on June30, 1966, at a meeting of the bindery employees.Paragraph 21 alleges violations of Section 8(a)(1) of theAct on the part of PIN and PIA by reason of the sametwo matters described in (a) and (b) immediately above.As the allegations in this paragraph refer to the group in-surance program which was maintained in force for Cur-ley's bindery employees and to its cancellation, the viola-tions of the Act alleged in this paragraph are dependenton and derivative of the violations alleged in paragraph18. Thus, unless it is first found that Curley has violated11Only Curley (not PIN or PIA) was subject to any obligation to bar-gain with the Union Thus, only Curley could take unilateral actionvis-a-vis the Union The theory of this allegation seems to be that Curley wasdelinquent in the fulfillment of its bargaining obligations and that PIN and255the Act in respect to the matters referred to in paragraph21 there is no basis for finding any such violations of theAct on the part of PIN and PIA.Paragraph 19 alleges that the three Respondents haveviolated Section 8(a)(3) by reason of the alleged unilateralcancellation of the group medical and hospitalization in-surance policy covering Curley's bindery employees."Paragraph 20 alleges that the unilateral cancellation ofthe group insurance benefits for the bindery employeesconstituted a refusal to bargain on the part of Curley inviolation of Section 8(a)(5).The answers to the complaint are in effect general deni-als.Thus, the accusatory allegations of the complaintdescribed above delineate the issues in this proceeding.In the light of the complaint and the answers thereto Ifind that the following subjects which the General Coun-sel sets forth in his brief as issues are not within the scopeof the pleadings and, therefore, do not describe issueswhich properly have been raised for consideration in thisproceeding:(a) "Is the group hospitalization and medical insuranceplan offered by Respondent P.I.A. inherently unlawful inits requirement that coverage for employees of member-employers be contingent upon their not being covered bya collective-bargaining agreement?" This question, asphrased, is directed to the group insurance program of thePIA in its entirety and is not limited to the application ofthe program to Curley's bindery employees. Accordingly,the subject of the question is outside the scope of thecomplaint. As pointed out above, in connection with theanalysis of the complaint, all alleged violations herein re-late only to the certified unit of Curley's bindery em-ployees.(b) "Was the cancellation of the hospitalization andmedical insurance coverage made without prior notifica-tion thereof to the Union, or did the Union have sufficientnotification of impending cancellation to obligate it torequest bargaining?" There is no dispute that during theirnegotiations Curly did not specifically advise the Unionthat the insurance would be canceled for the bindery wor-kers, nor is there any dispute that at all material times,both before and after the commencement of negotiations,the Union knew that the insurance would be canceledupon the execution of a contract. These facts, not indispute in this case, are not issues requiring a decisionbetween conflicting positions. Thus, the only possibleissue posed by the question is whether the Union wasobligated to request bargaining. While a labor organiza-tion in various circumstances may have a right to requestan employer to bargain with it and the refusal of the em-ployer to honor such request may be an unfair labor prac-tice, there is no provision of the Act which imposes on alabor organization an obligation to request bargaining.Thus, the question does not pose a cognizable issue inthis case.(c) "Did the Union waive its right to bargain regardingcancellation in the circumstances herein?" This question,also, seeks to raise an irrelevent issue. Curley does notcontend in its defense that the Union has waived its rightto bargain regarding the cancellation of the medical andhospitalization insurance. To the contrary, as appearsfrom the summary of facts above, even after the execu-PIA were responsible for the cancellation of the insurance and, therefore,the alleged unlawful result was the product of the combined action of allRespondents for which they are jointly responsible 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion of the contract, Curley began negotiations about thissubjectwhenBrumfield onJune 28, 1966, initiateddiscussionswith the Union's representatives about thesubstitution of alternateinsurancefor the group policythat was goingto be canceled. On the other hand, there isa question in the case as to whether or not by the terms ofthe collective-bargaining agreementof April 28, 1966,the parties, directly or inferentially, agreed that Curleywas no longer required to provide the medical andhospitalization insurance.However, an agreement by theparties to discontinuean existingbenefit is somethingseparate, and entirely apart, from a waiver by the Unionof the right to bargain about such benefit during thenegotiationof a contract or after the execution of a collec-tive-bargainingagreement.(d) "Are the provisions of the Union's contract withRespondent Curley a foreclosure of the Union's right tobargain inregard to cancellation of the insurancebenefits?" For the reasons stated above this questiondoes not present any cognizableissue.There is noevidence in this case that Curley at any time, either dur-ing the negotiationsor following the execution of theApril 28, 1966, contract, refused to discuss, negotiate, orbargain with the Union about medical and hospitalizationbenefits for its bindery workers or about the cancellationof the group policy which was provided for the binderyemployees prior to June 30, 1966. It may be that any bar-gaining aboutcontinuingthe identical policy would havebeen uselessbecause it was not within the power of Cur-ley to continue the policy following the execution of a col-lective-bargainingagreement covering the bindery em-ployees. However,at no timedid Curley refuse to discussthe subject, and the Union could have proposed sub-stituteprograms.Thus, there is no issue in this case thatany provision of the contract constitutes a foreclosure ofthe Union's "right to bargain" in regard to the cancella-tion of theinsurancebenefits.However, an issue, asstated above, is whether the contract contains a direct orinferentialagreementwhich permitted cancellation of themedical and hospitalization insurance for the bindery em-ployees.C.ConclusionsFirst for consideration is whether, in the circumstanceshere, a violation of Section 8(a)(1) of the Act has beenspelled out because Curley had in effect a group medicaland hospitalization insurance program covering the em-ployees in the bindery unit which automatically would beterminated upon the execution of a collective-bargainingagreement.12 The general' principle is that an employerviolates the Act if he discriminates against employees12The complaint alleges that this unfair labor practice occurred "[a] tthe time the collective-bargaining agreement. . .was entered into."General Counsel does not explain why this date. was used in the complaintas the date on which the alleged unfair labor practice commenced. It isnoted thatCurleyinaugurated the insurance programfor the bindery em-ployees (as well as its other employees) in 1960 so that the alleged unlaw-ful program was in effect during all times relevant to the case reported at159 NLRB 1489. It is noted further that the first charge in the instantproceeding was filed on July 12, 1966, so that the 10(b) limitations datewas January 12, 1966.'Dura Corporation,156 NLRB 285, and cases there cited.Panaderia Sucesion Alonso,87NLRB 877, 881-882. See alsoGeneral Electric Company,'161NLRB 615;Central States PetroleumUnion, Local 115 (Standard Oil Co.),127 NLRB 223, affd.sub nom.represented by a labor organization with respect to eligi-bilityor qualification for any employment benefits.13However, not every impingement upon the rights grantedemployees by the Act constitutes an unfair labor prac-tice."Many situations present a complex of conflictingconsiderations which require the Board to strike a balancebetween legitimate competing interests that will best ef-fectuate national labor policy. In such cases the Board's"special function [is to apply] the general provisions ofthe Act to the complexities of industrial life . . . and of`[appraising] carefully the interests of both sides of anylabor-management controversy in the diverse circum-stances of particular cases' from its special understandingof `the actualities of industrial relations."' 15 Here, despitethe seemingly discriminatory feature of the medical andhospitalization insurance program which Curley providedfor its bindery employees prior to June 30, 1966, I find,for the reasons explicated below, that there has been noviolation of the Act with respect thereto.16In the prior unfair labor practice proceeding againstCurley, reported at 159 NLRB 1489, the Board had be-fore it for consideration the alleged unlawful feature ofCurley's insurance program. Although the specific find-ing in the case was that "Brumfield's statement relating tocancellation of insurance benefits" constituted a violationof Section 8(a)(1) of the Act, the Board also adverted tothe fact that "[t]he cancellation of the insurance programwas dependent upon the employees' being covered by acollective-bargainingagreement."Theaffirmativeremedy ordered by the Board to cure this infringement ofthe Act was a direction to Curley, upon the request of theUnion, to bargain about the conditions of employment(including insurance benefits) of its bindery employees.There was no direction that Curley delete the objectiona-ble condition from its insurance program, which is thecustomary remedy of the Board in cases where an em-ployer unlawfully limits eligibility or qualification for anemployment benefit to unrepresented employees.'7 TheDecision does not explain this omission. One speculativepossibility for the omission is that, despite the fact thatthe Decision makes specific reference to the purportedlydiscriminatory character, of the insurance program, theBoard did not consider that feature of the program as hav-ing been properly raised as an issue in the case. However,another, and even more cogent, possibility is that theBoard deemed that its bargaining order was the only prac-tical remedy available - at least insofar as it related to thebindery employees. For, Curley had no direct controlover the administration of the insurance program andalone could not effect any change in the program. It thuswould not have been practical for the Board to have or-dered Curley to delete the purportedly discriminatoryLocal483, Boilermakers v. N.L.R.B.,288 F.2d 166,cert.denied368 U.S.832;N.L:R.B. v. Whiting Milk Corp.,342 F.2d 8 (C.A.1);FirestoneSynthetic Fibers Company v. N.L.R.B.,374 F.2d 211 (C.A. 4).15N.L.R.B. v. ErieResistorCorp.,373 U.S. 221, 236.16There aresuggestionsin the record thatthe medical and hospitaliza-tion insurance program is still maintainedby Curley for employees otherthan the bindery workers. However,the complaint contains no allegationthat Curley is maintaining in force an unlawful insurance program for suchother employees and this question was not litigated at the hearing.17E.g.,Melville Confections, Inc.,142 NLRB 1334,enfd.327 F.2d689 (C.A.7), cert.denied 377 U.S. 933;ToffenettiRestaurantCompany, Inc.,136 NLRB 1156, enfd. 311 F.2d 219 (C.A. 2), cert. de-nied 372 U.S. 977. CURLEY PRINTING COMPANY257feature from the group medical and hospitalization in-surance program because Curley was without the powerto do so. The Board may not have desired to issue anorder directing Curley to eliminate the insurance programentirely because such remedy would have penalized theemployees by removing a substantial benefit which theythen enjoyed and, in the circumstances, would not haveserved to effectuate the purposes of the Act. Ac-cordingly, a direction to Curley to bargain about condi-tions of employment (including medical and hospitaliza-tion insurance) for its bindery employees was best calcu-lated to strike a balance between the theoretically mostdesirable remedy (to at once eliminate all possible dis-criminatory features of the insurance program) and areasonably practical remedy. Such order, it seems to me,was best calculated to permit the interested parties,namely Curley and the Union, through their joint bargain-ing efforts pursued in good faith, to eliminate, or to find astatutorily compatible substitute for, the existing andpossibly discriminatory insurance program.The problem may be viewed from another vantage. As-sume that Curley recognized that the medical andhospitalization program covering its bindery employeeswas in violation of the Act because it would terminate au-tomatically upon the execution of a collective-bargainingagreement, what, as a practical matter, could Curley havedone to rectify the situation between the date on whichthe Union was certified and the date on which it enteredinto a contract with the Union. For Curley to have can-celed the existing program and to have installed a sub-stitute program without consulting or bargaining with theUnion would have constituted a unilateral change in acondition of employment in violation of Curley's statuto-ry bargaining obligations. Thus, the only practical andlawful course available to Curley by which it could haveextricated itself from the situation in which it found itselfwas to bargain with the Union about the subject.18 TheDecision and Recommended Order of the Trial Examinerin the prior case, which was later adopted by the Boardwithout any substantial modification, was issued onMarch 16, 1966, more than a month before the executionof the contract between Curley and the Union on April28, 1966. To the extent that Curley may have looked tosuch Decision for guidance as to the proper course of ac-tion to pursue it finds there only a direction to bargain col-lectively with the Union about the subject. This it did.General' Counsel does not contend that Curley in anyrespect failed in its bargaining obligations prior to the ex-ecution of the agreement with the Union on April 28,1966. Accordingly, because of these considerations, con-trary to the General Counsel, I find that "[at] the timethe collective bargaining agreement ... was entered in-to," Curley was not engaged in any unfair labor practicesby reason of any ciscriminatory feature of the groupmedical and hospitalization insurance program which ithad in force for the' bindery employees, because it hadremedied any possible unfair labor practice on its part inrelation thereto by engaging in good-faith collective bar-gaining with the Union about the conditions of employ-ment of its bindery' employees in accordance with theOrder of the Board in 159 NLRB 1489.The next issue for consideration is General Counsel'scontention that the cancellation of the medical andhospitalization insurance for the bindery employees wasa unilateral act on the part of Curley in violation of itsstatutory collective-bargaining obligations. The evidenti-ary basis for this position rests entirely on the purportedfact that Curley did not give to the Union specific, timelyadvance notice that the insurance was going to be can-celed as of June 30, 1966. This alone, particularly in thecircumstances present here, does not spell out an unlaw-ful unilateral change of a condition of work. Ordinarily, aviolation of Section 8(a)(5) stems from an employer'snegative response to a union's request (i.e., refusal tonegotiate, refusal to provide information, etc.) so that arequest from the employees' representative usually is aprerequisite to such unfair labor practice. However, com-pliance with the statutory obligation to "confer in goodfaith with respect to wages, hours, and other terms andconditions of employment" presupposes that the em-ployer will not change wages or working conditionswithout first giving his employees' representative an op-portunity to consult and to bargain with him about theproposed change. Failure to afford such opportunity tohis employees' representative is the equivalent of an an-ticipatorydenialof the representative's request tonegotiate about the subject and hence a constructiverefusal to bargain. This follows from the fact that thestatutory duty to bargain collectively presupposes that anemployer will not impede or frustrate the bargainingprocess which is the almost inevitable result of a uni-lateral change in the terms and conditions of employmentwhereby the employees' representative is presented witha fait accompli.Furthermore, unilateral action by an em-ployer whichdenies toa labor organization effective par-ticipation in a significant area of the bargaining relation-ship tends to subvert the organization's position as therepresentative of employees and thus to interfere with theright of the employees to bargain collectively throughrepresentatives of their own choosing. 19Thesine qua nonof an unlawful unilateral act is achange in a condition of employment made in suchmanner as effectively to deprive a labor organization ofan opportunity to bargain with the employer about thechange.Most frequently an unlawful unilateral act ischaracterized by an absence of notice to the union of thecontemplated change. However, absence of notice is notthe touchstone of the violation. The issue in each case is"whether in the light of all the circumstances thereexisted reasonable opportunity for the Union to havebargained on the question before unilateral action wastaken by the employer. Notice is important only as it bearsuponwhether there actually was such opportunity." 20In this case, months before the negotiations began, theUnion knew that the medical and hospitalization in-surance for the bindery employees whom it representedwould be canceled following the execution of a contract.Union President McKenzie testified that he receivedsuch information from employees as early as April 1965.At the hearing in the prior case, held in September 1965(also arising out of charges filed by the Union and atwhich the Union was represented by the same counsel18As to unrepresented employees Curley,of course,can correct theproblem by discontinuing ,the discriminatory insurance program and sub-stituting a nondiscriminatory program.19ArielOffset Co.,Inc,149 NLRB 1145, 1156 See alsoN.L._R B. v.Insurance Agents' International Union[PrudentialIns.Co ], 361 U S.477, 485;May Department Stores Cov.N L.R B.,326 U.S 376,384-385,Carpinteria Lemon Associationv.N.L R.B.,240 F.2d 554, 557(C A 9), cert denied 354 U.S 909.20N L.R B v. Cone Mills Corporation,373 F.2d 595, 599 (C.A 4)See alsoN L.R.B. v. Frontier Homes Corporation,371F 2d 974,978-979 (C.A 8). 258DECISIONSOF NATIONALLABOR RELATIONS BOARDwho represented it in the instant hearing),there was in-troduced in evidence a letter from the executive directorof the PIN which clearly and specifically advised that theinsurance would be canceled for employees who becomecovered by a collective-bargaining agreement.The letterwas quoted in its entirety in the Decision of the Trial Ex-aminer which was issued on March 16,1966. In these cir-cumstances,advice directly from Curley to the Unionthat the medical and hospitalization insurance for the bin-dery workers would terminate following the execution ofa collective-bargaining agreementwould have beenrepetitious of information which Curley knew the Unionhad. Thus, contrary to the General Counsel,I find thattheUnion had ample notice that the medical andhospitalization insurance for the bindery workers wouldterminate following the execution of a collective-bargain-ing agreement.Despite such knowledge the Union didnot at any time during its negotiations with Curley raiseany question regarding the insurance.L1There is noevidence that Curley took any action to deprive theUnion of an opportunity to discuss the insurance questionduring their negotiations or that for any other reason theUnion was foreclosed of a reasonable opportunity to bar-gain with Curley about the subject.22 Furthermore, I findthat the terms of the April 28, 1966, contract permittedCurley to abrogate the medical and hospitalization in-surance for its bindery employees.At the outset of thenegotiations the Union submitted to Curley its area con-tract and represented the instrument as containing acomplete list of its bargaining demands. This contractdoes not provide for medical and hospitalization in-surance benefits.Also, although the Union knew that theexisting insurance program for the bindery employeeswould be canceled upon the execution of a collective-bar-gaining agreement it did not, at any time during thenegotiations,supplement the demand of the area con-tract by requesting some form of medical and hospitaliza-tion insurance. In the light of these circumstances, thereasonable interpretation of Section 8 of the April 28,1966, agreement,quoted in full above, is that it con-stituted acquiescence on the part of the Union to thediscontinuance of the medical and hospitalization in-surance. Finally, on June 28,1966,prior to the termina-tion of the insurance for the bindery employees, Brum-field upon his own initiative began discussions with theUnion'srepresentatives about instituting a substituteplan.The Union ultimately rejected Curley's offerswithout proposing any alternatives or seeking furthernegotiations about the subject.These circumstancesreflect not an attitude of opposition on the part of Curleyto the fulfillment of its statutory bargaining obligations,but rather a readiness to do even more than the bareminimum to satisfy the requirements of the Act.23Accordingly,I find that the cancellation of the medicaland hospitalization insurance for the bindery employeeswas not an unlawful unilateral action.Ialso find no merit to General Counsel's contentionsthat the remarks made by Plant Manager Brumfield to thebindery employees on June 30,1966,were unlawful.From the summary of the facts set forth above it appearsthat Brumfield was invited to attend the meeting of thebindery employees at which they were discussing the sub-stitute policies proposed by Curley in place of the medicaland hospitalization insurance which was being canceled.Itwas in response to questions put to Brumfield that heexplained to the bindery employees that their insurancewas being canceled because they were covered by a col-lective-bargaining agreement and that the insurance con-tinued for other employees of the Company.These re-marks were made by Brumfield in connection with theemployees'consideration of the substitute programsbeing offered to them by Curley and not in a context sug-gesting that Brumfield was somehow seeking to impresson the bindery employees that they were being penalizedfor having selected the Union as their representative. Inthe circumstances, I do not find Brumfield's statementsconstitutedan unlawful infringement of employees'rights.As I find that Curley has not engaged in any of the un-fair labor practices alleged in the complaint,Ishallrecommend that the complaint be dismissed as to it.Further, as the unfair labor practices charged against PINand PIA in this case are derivative of and dependent onthe unfair labor practices charged against Curley,I shallalso recommend that the complaint be dismissed as tothem.CONCLUSIONS OF LAWRespondents have not violated Section 8(a)(l), (3), and(5) of the Actas alleged in the complaint.RECOMMENDED ORDERUpon the basis of the findings of fact and conclusionsof law, and upon the entire record in this case,I recom-mend that the complaint in this case be dismissed in itsentirety.21LakelandCement Company,130 NLRB 1365, 1374-75;IlfeldHardware &FurnitureCo,157 NLRB 1401,Edward Axel Roffman As-sociates,Inc ,147 NLRB 717,723-724 The General Counselargues inhis brief that to find"that the announcement to the employees during thepreelection campaign of threats of insurance cancellation and litigation ofthis issue constitute notification to the Union,places upon the Union theunwarranted and unjustifieddutyto give to the employer's unlawful acta sanctitynot in any circumstances contemplated in effectuatingthe Act.The Unionwas under no duty or obligation to treat in any way the infor-mation disclosed in these circumstances as a notification to it of changesin existing insurance coverage so as to require it to make request to bar-gain on this matter " To the extent that the General Counsel argues anyfactsrelied on bythe Board to support its unfair labor practice findings inthe prior case could be ignoredby the Unioneven if relevant to theUnion's collective-bargaining negotiations, his argument is unsound Tothe extent that the General'Counsel argues that by attributing to theUnionknowledge that the medical and hospitalization insurance for thebindery employees would be cancelled upon the execution of 'a collective-bargaining agreement imposes a requirement on the Union "to makerequest to bargain on this matter,"he misconceives the nature of the issueThe alleged violation here does not turn on whether there was a require-ment that the Union request bargaining about the cancellation of the in-surance, but on whether the Union had an opportunity to negotiate aboutthe subject, if it desired to do so,before the cancellation of the insuranceI find that it had such opportunity Furthermore,as has been pointed outabove, so far as the record herein shows Curley has complied with therelevant parts of the remedial order in the earlier case.Therefore,Ido notagree with the General Counsel that there would be a subversion of thepurposes of the Act in this case by charging the Union with notice that themedical and hospitalization insurance for the bindery employees would becancelled upon the consummation of a contract with Curley22While it probably would have been futile for the Union to haverequested that the identical insurance coverage should be continued forthe bindery employees,the Union, if it had desired to do so, could havebargained for a substitute insurance policy The discussions betweenBrumfield and the union representatives which were held at the end ofJune 1966 suggest that Curley would not have resisted negotiations aboutthe subject23 1 am not unmindful of the extensive unfair labor practices found bythe Board in the earlier case However,this observation is based upon,and is limited to,the relevent operative facts in the instant proceeding